Name: Regulation (EEC) No 2261/69 of the Commission of 13 November 1969 on the non-fixing of additional amounts for slaughtered ducks and geese imported from Romania
 Type: Regulation
 Subject Matter: Europe;  animal product;  EU finance;  trade
 Date Published: nan

 Official Journal of the European Communities 469 No L 286/24 Official Journal of the European Communities 14.11.69 REGULATION (EEC) No 2261/69 OF THE COMMISSION of 13 November 1969 on the non-fixing of additional amounts for slaughtered ducks and geese imported from Romania THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 123/67/EEC1 of 13 June 1967 on the common organisation of the market in poultrymeat; prices lower than the sluice-gate price valid on the day of customs clearance ; whereas, to that end, they will see to it in particular that the State foreign trade agency Prodexport does not take any action which might indirectly bring about prices lower than the sluice-gate prices, such as taking over marketing or transport costs, granting rebates , resorting to linked transactions or any other action having similar effect ; Whereas the competent authorities of the Socialist Republic of Romania have, furthermore, stated that they are prepared to communicate regularly to the Commission, through the State foreign trade agency Prodexport, details of exports of slaughtered ducks and geese to the Community and to enable the Commission to exercise continuous supervision of the effectiveness of the measures they have taken : Whereas questions affecting observance of the guarantee given have been discussed in detail with representatives of the Socialist Republic of Romania ; whereas, following these discussions, it jmay be assumed that the Socialist Republic of Romania is in a position to abide by its guarantee ; whereas5 consequently, there is no need to levy an additional amount on imports of the above-mentioned products originating in and coming from the Socialist Republic Having regard to Commission Regulation No 163/67/EEC2 of 26 June 1967 on fixing the additional amount for imports of poultry-farming products from third countries, and in particular Article 4 thereof; Whereas, where the free-at-frontier offer price for a product falls below the sluice-gate price, the levy on that product must be increased by an additional amount equal to the difference between the sluice-gate price and that offer price ; Whereas the levy is not, however, increased by this additional amount as regards third countries which are prepared and in a position to guarantee that the price for imports into the Community of products originating in and coming from their territory will not be lower than the sluice-gate price and that any deflection of trade will be avoided ; Whereas, by letter dated 5 November 1969, the competent authorities of the Socialist Republic of Romania stated that they were prepared to give such guarantee for exports to the Community of slaughtered ducks and geese; whereas they will ensure that such exports are made only by the State foreign trade agency Prodexport ; whereas they will ensure also that deliveries of the above-mentioned products are not made at free-at-Community-frontier of Romania ; Whereas the Management Committee for Poultrymeat and Eggs has not delivered an Opinion within the time limit set by its Chairman ; HAS ADOPTED THIS REGULATION: Article 1 The levies fixed in accordance with Article 4 of Regulation No 123/67/EEC shall not be increased by an additional amount in respect of imports of the following products falling within sub-headings Nos 02.02 A II and III of the Common Customs Tariff, 1 OJ No 117, 19.6.1967, p. 2301/67. 2 OJ No 129, 28.6.1967, p. 2577/67. 470 Official Journal of the European Communities (d) Dead geese, whole plucked and drawn, without heads and feet, with or without hearts and gizzards , known as '75% geese '. originating in and coming from the Socialist Republic of Romania : (a) Dead ducks, whole, plucked, bled, not drawn or gutted, with heads and feet, known as '85% ducks '; (b ) Dead ducks, whole, plucked, drawn, without heads and feet, with or without hearts , livers and gizzards, known as '70% ducks'; (c) Dead geese, whole, plucked, bled, not drawn, with heads and feet, known as '82% geese'; Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 November 1969 . For the Commission The President Jean REY